Title: Bill to Attaint Josiah Philips and Others, [28 May 1778]
From: Virginia Assembly
To: 



[28 May 1778]

Whereas a certain Josiah Philips labourer of the parish of Lynhaven and county of Princess Anne together with divers others inhabitants of the counties of Princess Anne and Norfolk and citizens of this commonwealth contrary to their fidelity associating and confederating together have levied war against this  Commonwealth, within the same, committing murders, burning houses, wasting farms and doing other acts of hostility in the said counties of Princess Anne, and Norfolk, and still continue to exercise the same enormities on the good people of this commonwealth: and whereas the delays which would attend the proceeding to outlaw the said offenders according to the usual forms and procedures of the courts of law would leave the said good people for a long time exposed to murder and devastation. Be it therefore enacted by the General assembly that if the said Josiah Philips his associates and confederates shall not on or before the day of June in this present year render themselves to the Governor or to some member of the privy council, judge of the General court, justice of the peace or commissioned officer of the regular troops, navy, or militia of this commonwealth in order to their trials for the treasons, murders and other felonies by them committed, that then such of them the said Josiah Philips his associates and confederates as shall not so render him or themselves, shall stand and be convicted and attainted of high treason, and shall suffer the pains of death, and incur all forfeitures, penalties and disabilities prescribed by the law against those convicted and attainted of High-treason: and that execution of this sentence of attainder shall be done by order of the General court to be entered as soon as may be conveniently after notice that any of the said offenders are in custody of the keeper of the public gaol. And if any person committed to the custody of the keeper of the public gaol as an associate or confederate of the said Josiah Philips shall alledge that he hath not been of his associates or confederates at any time after theday ofin the year of our lord at which time the said murders and devastations were begun, a petty jury shall be summoned and charged according to the forms of the law to try in presence of the said court the fact so alledged; and if it be found against the defendant, execution of this act shall be done as before directed.
And that the good people of this commonwealth may not in the mean time be subject to the unrestrained hostilities of the said insurgents, be it further enacted that from and after the passing of this act it shall be lawful for any person with or without orders, to pursue and slay the said Josiah Philips and any others who have been of his associates or confederates at any time after the saidday of aforesaid and shall not have previously rendered him or themselves to any of the officers civil or military before described, or otherwise to take and deliver them to justice  to be dealt with according to law provided that the person so slain be in arms at the time or endeavoring to escape being taken.
